DETAILED ACTION
In application filed on 11/05/2019, Claims 1-10 are pending. Claims 1-10 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over by Weibel et al. [US20130130232A1], in view of Lowe, JR. et al. [US20160312165A1]
Regarding Claim 1, Weibel teaches a biomimetic chip device comprising:
a body [Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body];
a main channel [Annotated Fig. 1, ref. 208,  ‘as structurally arranged’] located [Annotated Fig. 1, ‘as structurally arranged’] in the body [Annotated Fig. 1, ‘as structurally arranged’], wherein the main channel [Annotated Fig. 1, ref. 208,  ‘as structurally arranged’]  extends in one direction [Annotated Fig. 1, ‘as structurally arranged’];
a plurality of culture chambers [Annotated Fig. 1,Fig. 2 ‘as structurally arranged’, Para 0015-0016, 0051, ‘reaction wells’] spaced apart from each other [Annotated Fig. 1, ‘as structurally arranged’], wherein the plurality of culture chambers are located on the main channel [Annotated Fig. 1, ‘as structurally arranged’;
a first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’] positioned at a first end [Annotated Fig. 1, ‘as structurally arranged’] of the main channel [Annotated Fig. 1, ref. 208,  ‘as structurally arranged’], wherein the first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’] is configured to store a first fluid [Para 0013, ‘a sample solution’; Para 0027, ‘excess sample solution’]; This limitation “configured to store a first fluid” is interpreted Please see MPEP 2114(II) for further details; and 
a second reservoir [Annotated Fig. 1, ref. 204, ‘Vacuum well’] arranged at a second end [Annotated Fig. 1, ‘as structurally arranged’]of the main channel [Annotated Fig. 1, ref. 208,  ‘as structurally arranged’], wherein the second reservoir [Annotated Fig. 1, ref. 204, ‘Vacuum well’] is configured to store the first fluid [Para 0013, ‘a sample solution’; Para 0027, ‘excess sample solution’; Para 0030,0059,0078]; This limitation “configured to store a first fluid” is interpreted as a method of intended use given patentable weight to the extent of effecting the vacuum well 204 to collect excess sample solution [ Para 0027, 0030, 0059, 0078]. Please see MPEP 2114(II) for further details; and 
wherein the body [Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body] is rotatable to tile about a first axis perpendicular to the one direction [Para 0053,0055, 0076 ‘sample solution in the direction of the vacuum well 204’] to allow the first fluid [Para 0013, ‘a sample solution’] to flow Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204]  between the first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’]  and the second reservoir [Annotated Fig. 1, ref. 204, ‘Vacuum well’].  The limitation of rotatable to tilt about a first axis perpendicular to the one direction to allow the first fluid to flow between 
Weibel does not teach “rotatable to tilt about a first axis perpendicular to the one direction to allow the first fluid to flow between the first reservoir and the second reservoir [Para 0013, ‘flowing the sample solution from the inlet port to fill the
Lowe teaches “rotatable to tilt about a first axis perpendicular to the” [Para 0106, ‘a tilting device 190 configured to rotate a microfluidic device 100 about one or more axes of rotation’]. The claimed limitation “to allow the first fluid to flow between the first reservoir and the second reservoir” is interpreted as a method of intended use given patentable weight to the extent of effecting the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106], using the tilting module of the tilting device to control the tilting rate and timing to optimize transfer of micro-objects and/or droplets of the medium  to the one or more growth chambers via gravitational forces, in the microfluidic circuit, [Para 0115]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weibel to incorporate “rotatable to tilt about a first axis perpendicular to the” as taught by Lowe, motivated by the need to use a the tilting device configured to rotate a microfluidic device about one or more axis 

    PNG
    media_image1.png
    829
    1145
    media_image1.png
    Greyscale

Annotated Fig. 1, Weibel

Regarding Claim 2, Modified Weibel teaches a biomimetic chip device of claim 1, wherein in the biomimetic chip device, the plurality of culture chambers [Annotated Fig. 1, Fig. 2 ‘as structurally arranged’, Para 0015-0016, ‘reaction wells’] are configured to house respective culture models [Para 0101, 0103, 0108-0110,0118-0122 ‘overnight culture’], wherein the culture models [Para 0101, 0103, 0108-0110,0118-0122 ‘overnight 
 Modified Weibel does not teach “according to an order in which blood is supplied in a living body”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the structural arrangement of the culture chambers according to an order in which blood is supplied in a living body. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 3, Modified Weibel teaches a biomimetic chip device of claim 2, wherein the culture models [Para 0108-0110, ‘overnight culture’], comprise a ;, and the first fluid [Para 0013, ‘a sample solution’] is configured to flow from the first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’] to the second reservoir [Para 0028-0030, ‘sample solution has been added to the inlet port 206 (time 0 minutes) and is drawn toward the vacuum well 204’] through the culture chambers [Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, ‘The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204] culturing [ Para 0103, ‘Cell suspensions were prepared by adjusting the concentration of 
Modified Weibel does not teach “a non-exposure model of the inside of the living body and an exposure model of the outside of the living body”
Lowe teaches “a non-exposure model of the inside of the living body [Para 0063, ‘cell isolation techniques for microfluidic cell culture’, Para 0353, ‘where cells the mammalian cell may be human, for instance a blood cell] and an exposure model of the outside of the living body [Para 0063, ‘cell isolation techniques for microfluidic cell culture’, Para 0353, ‘where cells the mammalian cell may be human stem cell (for instance from the skin)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weibel to incorporate “a non-exposure model of the inside of the living body and an exposure model of the outside of the living body” as taught by Lowe, motivated by the need for culturing one or more biological cells in a microfluidic device, including provision of nutrients and gaseous components configured to enhance cell growth, viability, portability, or any combination thereof [ Abstract]. Doing so allows for the culturing of a cell or group of cells in a microfluidic device. 

Claims 4-6 and 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Weibel et al. [US20130130232A1], in view of Lowe, JR. et al. [US20160312165A1], in further view of Hung et al. [US20090203126A1]


;with the main channel [Annotated Fig. 1, ref. 208, ‘as structurally arranged’], wherein ;, to the first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’], the first fluid [Para 0013, ‘a sample solution’] which has moved [Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, ‘The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204] culturing [ Para 0103, ‘Cell suspensions were prepared by adjusting the concentration of cells in overnight cultures’; Para 0109, 010,0118-0122]” from the first reservoir [Annotated Fig. 1, ref. 206, ‘inlet port’] to the second reservoir [Annotated Fig. 1, ref. 204, ‘Vacuum well’].
Modified Weibel does not teach “a bypass channel positioned in parallel”; bypass channel is configured to return”
Hung teaches “a bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] positioned in parallel [Annotated Fig. 8 (CONT.), ‘as structurally arranged’]”; bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] is configured to return”. The limitation “is configured to return” is interpreted as a method of intended use given patentable weight to the extent of effecting any of the nutrient flow channels to be fluidly connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” to incorporate “a bypass channel positioned in parallel”; bypass channel is configured to return” as taught by Hung, motivated by the need for any the nutrient flow channels to be fluidly connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of solution [Para 0149]. Doing so allows for the back and forth transfer of liquids to be effected in the microfluidic device. 

    PNG
    media_image2.png
    700
    1015
    media_image2.png
    Greyscale



Regarding Claim 5, Weibel teaches a biomimetic chip device of claim 4, wherein 
when the body [Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body] is ;, the first fluid [Para 0013, ‘a sample solution’] moves [Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, ‘The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204] culturing [ Para 0103, ‘Cell suspensions were prepared by adjusting the concentration of cells in overnight cultures’; Para 0109, 010,0118-0122]” along the main channel [Annotated Fig. 1, ref. 208,  ‘as structurally arranged’]; and
when the body [Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body] is ;, the first fluid [Para 0013, ‘a sample solution’] ;
Weibel does not teach “is tilted in a first direction”; tilted in a second direction opposite to the first direction; moves along the bypass channel.
Lowe teaches “is tilted in a first direction” [Para 0106, ‘a tilting device 190 configured to rotate a microfluidic device 100 about one or more axes of rotation’]. The claimed limitation “to allow the first fluid to flow between the first reservoir and the second reservoir” is interpreted as a method of intended use given patentable weight to the extent of effecting the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106], using the tilting module of the tilting device to control the tilting rate and timing to optimize transfer of micro-objects and/or droplets of Please see MPEP 2114(II) for further details.
tilted in a second direction opposite to the first direction [Para 0106, ‘a tilting device 190 configured to rotate a microfluidic device 100 about one or more axes of rotation’]. The claimed limitation “to allow the first fluid to flow between the first reservoir and the second reservoir” is interpreted as a method of intended use given patentable weight to the extent of effecting the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106], using the tilting module of the tilting device to control the tilting rate and timing to optimize transfer of micro-objects and/or droplets of the medium  to the one or more growth chambers via gravitational forces,  in the microfluidic circuit, [Para 0115]. Please see MPEP 2114(II) for further details; moves along the bypass channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weibel to incorporate “is tilted in a first direction”; tilted in a second direction opposite to the first direction  as taught by Lowe, motivated by the need to use a the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106], where the  tilting module of the tilting device controls its tilting rate and timing, to optimize transfer of micro-objects and/or droplets of the medium  to the one or more growth chambers via gravitational forces, in the microfluidic circuit, [Lowe, Para 0115]. Doing so allows for the movement/transfer of micro object /droplet medium from one location of the microfluidic chip to another location. 
Weibel in view of Lowe does not teach “moves along the bypass channel”
Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” to incorporate “moves along the bypass channel” as taught by Hung, motivated by the need for any the nutrient flow channels fluid to be connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of solution [Para 0149]. Doing so allows for the back and forth transfer of liquids to be effected in the microfluidic device. 
Regarding Claim 6, Modified Weibel teaches a biomimetic chip device of claim 4, further comprising:

Weibel does not teach “a first valve unit arranged”; a second valve unit arranged at both a first end of the bypass channel and a second end of the bypass channel. 
Lowe teaches “a first valve unit [Para 0098, ‘there can be one or more ports 107 each comprising a passage into or out of the enclosure 102. Examples of a passage include a valve, a gate, a passthrough hole, or the like.’ Para 0118, ‘inlet valve’; Para 0327] arranged”; a second valve unit [Para 0098, ‘there can be one or more ports 107 each comprising a passage into or out of the enclosure 102. Examples of a passage include a valve, a gate, a passthrough hole, or the like, where there can be two or more ports 107’; Para 0118, ‘inlet valve’; Para 0327] arranged at both a first end of the bypass channel and a second end of the bypass channel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Weibel” to incorporate “ first and second valve units arranged “ on the channels of the microfluidic device” as taught by Lowe, motivated by the need for the one or more ports (107) of the microfluidic circuit (120) to have a passage into or out of the enclosure 102 and examples of a passage include a valve, a gate, a pass-through hole, or the like. For example, For example, there can be a first port 107 that functions as an inlet for fluid entering the microfluidic circuit 120, and there can be a second port 107 that functions as an outlet for fluid exiting the microfluidic circuit 120. Whether a port 107 function as an inlet or an outlet 

Weibel in view of Lowe does not teach “first end of the bypass channel and a second end of the bypass channel. 
Hung (analogous art) teaches “first end [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] of the bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] and a second end [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] of the bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” to incorporate “first end of the bypass channel and a second end of the bypass channel” as taught by Hung, motivated by the need for any the nutrient flow channels fluid to be connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells (at the first and second end) across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of solution [Para 0149]. Doing so allows for the back and forth transfer of liquids to be effected in the microfluidic device. 
Regarding Claim 8, Modified Weibel teaches a biomimetic chip of claim 4, further comprising:

Modified Weibel does not teach a “sub-channel configured to channel a second fluid, wherein a portion of the sub-channel is positioned in parallel with the bypass channel”; “bypass channel exchanges material with the second fluid moving through the sub-channel”
Hung teaches “sub-channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] configured to channel a second fluid [Para 0068, 0131 ‘to be used for a multi-cell (e.g., 3) where there are 3 types of cells], 
The limitation “configured to channel a second fluid” is interpreted as a method of intended use given patentable weight to the extent of effecting extent of effecting any of the nutrient flow channels to be fluidly connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of solution [Para 0149]. Please see MPEP 2114(II) for further details;
Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” to incorporate “sub-channel configured to channel a second fluid, wherein a portion of the sub-channel is positioned in parallel with the bypass channel”; “bypass channel exchanges material with the second fluid moving through the sub-channel” as taught by Hung, motivated by the need for any the nutrient flow channels to be fluidly connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as 

Regarding Claim 10, Modified Weibel teaches a biomimetic chip of claim 8, wherein in the ;, the first fluid [Para 0013, ‘a sample solution’] and the ; when the body [Annotated Fig. 1, ‘as structurally arranged’ ref. 100, ‘microfluidic device has a body] ;.
Weibel does not teach “the bypass channel and the sub-channel”; the second fluid exchange materials; rotates in a pre-set direction.
Lowe teaches “rotates in a pre-set direction [Para 0106, ‘a tilting device 190 configured to rotate a microfluidic device 100 about one or more axes of rotation’]. The claimed limitation “rotates in a pre-set direction” is interpreted as a method of intended use given patentable weight to the extent of effecting the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106];  using the tilting module of the tilting device to control the tilting rate and timing to optimize transfer of micro-objects and/or droplets of the medium  to the one or more growth chambers via gravitational forces,  in the microfluidic circuit, [Para 0115]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weibel to incorporate “rotates in a pre-set direction as taught by Lowe, motivated by the need to use a the tilting device configured to rotate a microfluidic device about one or more axis of rotation [Para 0106], 
Weibel in view of Lowe does not teach “the bypass channel and the sub-channel”; the second fluid exchange materials”
Hung teaches “the bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] and the sub-channel [Annotated Fig. 8 (CONT.), ‘as structurally arranged’]”; the second fluid [Para 0068, 0131 ‘to be used for a multi-cell (e.g., 3) where there are 3 types of cells] exchange materials”. The limitation “the second fluid exchange materials” This limitation “exchanges material” is interpreted as a method of intended use given patentable weight to the extent of effecting any of the nutrient flow channels to be fluidly connected (‘enables mixing) to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of solution [Para 0149]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Weibel to incorporate “the bypass channel and the sub-channel”; the second fluid exchange materials” as .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Weibel et al. [US20130130232A1], in view of Lowe, JR. et al. [US20160312165A1], in further view of Hung et al. [US20090203126A1], in further view of Tajima [US20160137967A1]
Regarding Claim 7, Modified Weibel teaches a biomimetic chip device of claim 4, wherein each of the ; for moving [Para 0013, ‘flowing the sample solution from the inlet port to fill the reaction well by degas-driven flow’; Para 0051, ‘The individual volume of the reaction well 104 is designed to be smaller than the individual volume of the vacuum well 204 such that a sample solution entering the main channel 208 through the inlet port 206 fills the reaction well 104 before the vacuum well 204] the first fluid [Para 0013, ‘a sample solution’] in a pre-set flow direction [Para 0053,0055, 0076 ‘sample solution in the direction of the vacuum well 204’]

Weibel does not teach “the first valve unit and the second valve unit is a ball valve”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Weibel  to incorporate “ first and second valve units arranged “ on the channels of the microfluidic device” as taught by Lowe, motivated by the need for the one or more ports (107) of the microfluidic circuit (120) to have a passage into or out of the enclosure 102 and examples of a passage include a valve, a gate, a pass-through hole, or the like. For example, For example, there can be a first port 107 that functions as an inlet for fluid entering the microfluidic circuit 120, and there can be a second port 107 that functions as an outlet for fluid exiting the microfluidic circuit 120. Whether a port 107 function as an inlet or an outlet can depend upon the direction that fluid flows through flow path 106. Doing so allows fluid flow and direction to be controlled in the microfluidic device. 

Weibel in view of Lowe does not teach “ball valve”
Tajima teaches “ball valve [Para 0054, ‘a three-way selector ball valve’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weibel in view of Lowe to . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Weibel et al. [US20130130232A1], in view of Lowe, JR. et al. [US20160312165A1], in further view of Hung et al. [US20090203126A1], in further view of Charest et al. [US20150301027A1]
Regarding Claim 9, a biomimetic chip of claim 4, further comprising:
; Modified Weibel does not teach “a membrane between the bypass channel and the sub-channel”
Hung teaches “a membrane between the bypass channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’] and the sub-channel [Annotated Fig. 8 (CONT.), ‘As structurally arranged’]”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” to incorporate “the bypass channel and the sub-channel” as taught by Hung, motivated by the need for any the nutrient flow channels to be fluidly connected to the flow inlet, cell inlet & flow outlet, where the liquid height difference between the inlet/outlet wells across the plate can also be precisely controlled using a mechanical tilting platform. In this implementation, it is possible to maintain a constant flow rate over time, as well as back-and-forth flow with different forward and reverse times (i.e. blood flow). In the example illustrated in FIG. 17, both inlet and outlet reservoirs were filled with 50 microliters of 
Modified Weibel in view of Hung does not teach “a membrane between”
Charest teaches “a membrane [Fig. 2, ref. 208, ‘membrane’] between [Para 0030, between first microfluidic channel (202) and first microfluidic channel (204); ‘as structurally arranged’; Para 0049, ‘a transmembrane pressure difference that is the result of the transport of fluid across the membrane by the cells cultured on the membrane’]. Charest further teaches ‘A membrane is sandwiched between the first and second layers and separates the first and second microfluidic channels at overlapping portions [Para 0046, 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Weibel” in view of Hung to incorporate “a membrane between” as taught by Charest, motivated by the need for the transport of fluid across the membrane by the cells cultured on the membrane, separated between two microfluidic channels [Charest, Para 0028, 0046, 0049; Fig. 2]. Doing so allows for the fluid transport to be enabled across the membrane separating two microfluidic channels) of the culture device. 

Response to Arguments
Applicant's arguments filed on 07/23/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-10 have been fully considered but they are not persuasive.
Applicant argues: 
[However, Weibel also teaches that the flow dynamics of the microfluidic device is controlled by degas-driven flow because using gravity-driven flow requires for example, device priming, specific temperature and humidity (see paragraph [0008]). In other words, Weibel specifically teaches away from controlling the flow dynamics of a microfluidic device using mechanisms employing gravitational forces such as the tilting device of Lowe. Thus, one of ordinary skill in the art would not modify the microfluidic device of Weibel to include the tilting device of Lowe. 
Furthermore, Hung, Tajima and Charest fail to cure the aforementioned deficiency of Weibel. Hung and Tajima both disclose titling mechanisms, but one of ordinary skill in the art would not modify the microfluidic device of Weibel to include the tilting mechanisms of Hung and Tajima for the same reason that one of ordinary skill in the art would not modify the microfluidic device of Weibel to include the tilting mechanisms of Lowe as set forth above. Meanwhile, Charest fails to even disclose tilting mechanisms employing gravitational forces].

Applicant’s arguments with respect to independent Claim 1 has been considered and Examiner respectfully disagrees. 
Examiner submits that Weibel teaches [Para 0078] that Degas-driven flow continues to pull the sample solution into the vacuum well 204 from the inlet port 206. In addition, Weibel may employ alternative means such as Power-free microfluidic pumping methods such as, for example, droplet-based passive pumping, evaporation, capillary flow, and gravity-driven flow, that do not require external power sources for fluidic transportation despite their inherent limitations. For instance, to utilize gravity-
The limitation of rotatable to tilt about a first axis perpendicular to the one direction to allow the first fluid to flow between the first reservoir and the second reservoir is recognized as intendent use and does not further structurally limit the instant claim.  The device of Weibel is structurally capable of being rotatable to tile about a first axis perpendicular to the one direction to allow the first fluid to flow between the first reservoir and the second reservoir because the device is small and can be placed in hand and a user can tilt the device.  Claim 1 is directed to a device and therefore the structural limitations provide the scope of the claim.  Applicant has not claimed a structure that the body pivots about, that is as the claim currently is recited, the body can be rotated about a user’s finger to tilt for example.

Consequently, it would have been obvious to one of ordinary skill in the art to cure the deficiencies of Weibel with the teachings of Lowe to teach the Applicants invention according to the recitation of Claim 1 limitations. 
Examiner suggests to applicant to include structural limitations that will distinguish the Applicants invention from that provided by the combination of Weibel and Lowe. 
As newly submitted by the Examiner regarding the teachings of Weibel in view of Lowe in the rejection of Claim 1 (Supra), it would been also obvious to include Hung, Tajima and Charest in curing the deficiencies of Weibel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797